The dispute which was the basis for Assignment of Error II involved an apparent ruling by the trial court that precluded all further inquiry about an inconsistency which arose for the first time on cross-examination. Since I fear that our ruling on that issue might be interpreted as being our agreement with such use of Crim.R. 16(B)(1)(g) as a shield to prevent any disclosure of any such contradictions, I have reservations concerning the majority's treatment of Assignment of Error II.
I concur without reservation in the balance of the majority opinion. *Page 671